Citation Nr: 0844177	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-21 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for right knee synovitis, 
evaluated as noncompensable prior to July 10, 2007; and 10 
percent disabling since that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing at the RO before the 
undersigned in July 2007.  A copy of the transcript is of 
record.  

The Board remanded this matter for further development in 
October 2007.

Following the Board remand, the Appeals Management Center 
(AMC), increased the evaluation from noncompensable to 10 
percent disabling effective July 10, 2007.


FINDINGS OF FACT

X-ray evidence documents right knee arthritis, which is shown 
to be productive of noncompensable limitation of flexion and 
no limitation of extension, instability or subluxation.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for right knee 
synovitis have been met since September 5, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in October 2003, June 2005, March 2006, and 
April and June 2008, VA informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence he was responsible for obtaining.  The March 2006 
letter told him to submit relevant evidence in his 
possession.

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 
The October 2003 and June 2005 letters told the veteran that 
he could substantiate his claim with evidence that the 
disability had worsened.  The March 2006 and April 2008 
letter told him that he could substantiate the claim with 
evidence of the effect of the disability on work.   He was 
not specifically told that the claim could be substantiated 
with evidence of the impact of the disability on daily life.   
Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).
A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 
However, the veteran was provided with a VA examination in 
which the impact of the disability on daily life was 
discussed.  This discussion should have put him on notice 
that such evidence was relevant to substantiating the claim.  
Inasmuch as he has denied such impact, he was not prejudiced 
by the absence of notice.
The knee disability is evaluated in part on the basis of 
criteria that require specific ranges of knee motion.  The 
veteran was not provided with specific VCAA notice as to this 
fact.  He did receive notice of the rating criteria in the 
May 2005 statement of the case.  A statement of the case 
cannot provide legally sufficient VCAA notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice 
should, however, have served to inform the veteran of what 
was needed for an increased rating.  He had several years 
after this notice to submit additional evidence and argument 
and was afforded a hearing.  Hence he had a meaningful 
opportunity to participate in the adjudication of his claim 
and was not prejudiced by the deficient notice.
The April 2008 letter provided notice on the third Vazquez-
Flores notice element; and it also provided examples of 
evidence that could be submitted to substantiate the claim.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notices.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007.

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  The veteran had also 
been afforded several VA examinations.  As such, no further 
action is necessary to assist the claimant with the claim.  

Right Knee

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Synovitis is evaluated as arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5020.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis substantiated by X-ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for assignment of a 10 percent rating when there is 
slight recurrent subluxation or lateral instability; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Diagnostic Code 5260 provides for a zero percent rating where 
flexion of the leg is limited to 60 degrees; 10 percent 
rating where flexion is limited to 45 degrees; 20 percent 
rating where flexion is limited to 30 degrees; and 30 percent 
rating where flexion is limited to 15 degrees.  Diagnostic 
Code 5261 provides for a zero percent rating where extension 
of the leg is limited to 5 degrees; 10 percent rating where 
extension is limited to 10 degrees; 20 percent rating where 
extension is limited to 15 degrees; a 30 percent rating where 
extension is limited to 20 degrees; a 40 percent rating where 
extension is limited to 30 degrees; and a 50 percent rating 
where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2008).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The veteran requested an increased evaluation for right knee 
synovitis in September 2003.  

The veteran was afforded a VA examination in October 2003.  
At the time of the examination, he reported pain in his right 
knee and some limitation of motion.  He noted that the pain 
in his right knee was anywhere from 4-5/10.  He took 
Naproxen, which provided some relief.  He also used 
oxycodone.  He had occasionally used a cane but had 
discontinued using it due to shoulder problems.  The pain was 
activity related with more pain occurring with more activity.  
He noted occasional night pain.  The veteran stated that his 
left knee pain was worse than the right knee pain.

On physical examination, the range of right knee motion was 
from 0 to 150 degrees.  The knee was stable to varus and 
valgus stress with 0 and 30 degrees of flexion.  There was a 
negative patellar grind test.  There was minimal crepitus but 
no effusion.  Lachman's, McMurray's, anterior and posterior 
drawer testing were negative.  There was no obvious deformity 
on the right.  

X-rays revealed some mild changes in the medial and lateral 
compartments but the veteran did have some significant 
patellofemoral arthritis on the right.  A diagnosis of early 
degenerative joint disease of the right knee was rendered.  
With regard to "the DeLuca provisions," the examiner 
commented that there was pain on motion.  The examiner stated 
that it was conceivable that pain could further limit 
function as described, particularly after the veteran being 
on his feet all day.  However, it was not feasible to attempt 
to express any of this in terms of additional limitation of 
motion as these matters could not be determined with any 
degree of certainty.  

At the time of a March 2004 VA outpatient visit, the veteran 
was noted to have bilateral knee pain.  At the time of an 
October 2004 visit, the veteran was found to have 
osteoarthritis of the knees.  

At the time of a December 2005 VA outpatient visit, the 
veteran had good range of motion for his right knee with some 
mild patellofemoral crepitus and no tenderness to palpation 
at the joint line.  A diagnosis of bilateral knee 
osteoarthritis was rendered.

At his July 2007 hearing, the veteran testified that he took 
medication for right knee pain.  He reported that his right 
knee had never given out or locked.  He noted that he could 
keep his right knee bent for a period of time but then it 
would start to hurt and he would have to straighten it out. 
He stated that he had not been seen in the past six months 
for his right knee.  The veteran indicated that he did not 
have crepitus in his knee and he again reported that his 
right knee had never given out on him.  The veteran testified 
that his right knee had become worse since his October 2003 
VA examination.  His representative requested that the matter 
be remanded for an additional VA examination.  

In October 2007, the Board remanded this matter for 
additional development, to include obtaining additional 
treatment records and performing an additional VA 
examination.  

Additional treatment records obtained following the October 
2007 remand reveal that the veteran was noted to have right 
knee pain at the time of an April 2008 visit.  

At the time of a May 2008 VA examination, the veteran 
reported that his right knee pain was about 4/10.  He 
described it as being achy in nature.  He did not use any 
assistive devices, including a brace or cane.  He noted that 
he could walk for 10 minutes or up to 50 feet but was limited 
by his left knee.  The veteran did have some flare-ups but 
this was activity dependent, especially with increased 
walking.  Weather changes also exacerbated the knee pain.  
The veteran further noted that his knee would occasionally 
bother him for no reason.  He had had injections in the past.  
He was last seen for right knee problems in 2006.  He was 
able to do his activities of daily living.  He also performed 
his employment duties without interference from his right 
knee.  

Physical examination revealed that the veteran had an 
antalgic gait on his left and right knee.  He did not use any 
assistive devices.  Examination of the right lower extremity 
revealed that the skin was intact about the knee.  There was 
no obvious effusion or erythema.  It was tender to palpation 
about the medial and lateral joint line.  He had a positive 
patella grind reproducing some of his pain.  Range of motion 
was from 0 to 105 degrees, both active and passive.  He did 
not have change with repetition.  The veteran had pain in the 
last five degrees of flexion.  McMurray's sign was positive 
but the knee was stable to varus and valgus stress.  Anterior 
and posterior drawer sign was negative.  

The impression was mild to moderate osteoarthritis of the 
right knee.  With regard to "the DeLuca provisions," the 
examiner indicated that there was pain on range of motion 
testing.  He stated that it was conceivable that pain would 
further limit function as described, particularly after being 
on his feet all day.  However, it was not feasible to attempt 
to express any of this in terms of additional limitation of 
motion as these matters could not be determined with any 
degree of certainty (although the examiner actually did 
report that pain began at 100 degrees of flexion).  

The veteran has been shown to have right knee arthritis 
throughout the course of the appeal.  While the Board notes 
that the veteran had 150 degrees of flexion at his October 
2003 VA examination, which is more than normal, this is still 
an abnormal reading, moreover, the examiner found that there 
was impairment due to functional factors.  Accordingly, a 10 
percent disability evaluation is warranted under DC 5003 
throughout the appeal period.  

At worst, the veteran has been found to have limitation of 
flexion to 105 degrees (or 100 degrees based on the report of 
pain at that point), which is indicative of noncompensable 
limitation of flexion under DC 5260.  Although the veteran 
has reported pain, the evidence does not contain any findings 
of additional limitation due to functional factors that would 
meet the criteria for an evaluation in excess of 10 percent. 
38 C.F.R. §§ 4.40, 4.45, 4.59.

There have been no findings of limitation of extension.  
Accordingly, a separate evaluation is not warranted on that 
basis.

There have been no findings of instability or subluxation on 
any examination and the veteran has testified that his right 
knee has never given out or locked.  Hence, a separate 
evaluation under DC 5257 is not warranted.

Therefore, the preponderance of the evidence is against a 
schedular evaluation in excess of 10 percent for the right 
knee disability.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, No. 06-3088 (U.S. Vet. App. 
Sept. 16, 2008)

In this case the veteran's symptoms consist of pain and 
limitation of flexion.  As discussed above, these symptoms 
are contemplated by the rating criteria.  Moreover, the 
disability has not required any periods of hospitalization 
and there has been no evidence or contention that the 
disability causes marked interference with employment.  
Referral for extraschedular consideration is therefore, not 
warranted.  


ORDER

A 10 percent evaluation for right knee synovitis from 
September 5, 2003, is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


